Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/29/21 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the inner passage is positioned inward of the outer passage” which renders the claim indefinite since it is not clear where the relative positions of the passages are since “inward” does not have any reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 2228644A to Boyes.
Boyes shows the following:
1. An extension tool comprising: a plurality of sequentially arranged links 13A, 13B moveable to a first position, the plurality of sequentially arranged links rigidly fixed to one another in the first position, the plurality of sequentially arranged links defining a first passage and a second passage (21 refers to separate passages), the second passage being separate from the first passage when the plurality of sequentially arranged links are rigidly fixed to one another. (13A and 13B are connected to one another)
2. The extension tool of claim 1, further comprising: a line assembly 22, wherein the line assembly is operable with the plurality of sequentially arranged links to move the plurality of sequentially arranged links between a slacked position and a tensioned position, wherein the plurality of sequentially arranged links are rigidly fixed to one another when in the tensioned position. (22 provides tension)
3. The extension tool of claim 1, wherein the second passage is substantially fluidly isolated from the first passage when the plurality of sequentially arranged links are rigidly fixed to one another.

4. The extension tool of claim 1, wherein the first passage is an inner passage, wherein the second passage is an outer passage, wherein the inner passage is positioned inward of the outer passage. (as best understood, 21 are positioned radially different in a plane which is angled to the cross section shown in figure 2c)
5. The extension tool of claim 1, wherein the first passage is a first fluid flow passage, wherein the second passage is a second fluid flow passage, and wherein the extension tool further comprises: a first fluid flow device fluidly coupled to the first fluid flow passage, the second fluid flow passage, or both. (21 carries fluid for bellows 20)
6. The extension tool of claim 5, wherein the first fluid flow device is fluidly coupled to the first fluid flow passage, and wherein the selectively flexible extension tool further comprises: a second fluid flow device fluidly coupled to the second fluid flow passage. (bellows 20 are connected to 21)
7. The extension tool of claim 6, wherein the first fluid flow device comprises a first pressurized fluid source for providing a first pressurized fluid flow through the first fluid flow passage. (inherent in 14 to provide fluid to bellows via 21)
8. The extension tool of claim 7, wherein the second fluid flow device comprises a second pressurized fluid source for providing a second pressurized fluid flow through the second fluid flow passage. (inherent in 14 to provide fluid to bellows via 21)
15. The extension tool of claim 1, wherein the first wall is an inner wall, wherein the second wall is an outer wall, and wherein the inner wall is connected to the outer wall through one or more point contacts. (each passage 21 are connected via intermediate structure (19, 23, 24))
16. A method for operating a selectively flexible extension tool comprising a plurality of sequentially arranged links defining a first fluid flow passage and a second fluid flow passage, the method comprising: providing a first fluid flow through the first fluid flow passage; and providing a second fluid flow through the second fluid flow passage, the second fluid flow passage being separate from the first fluid flow passage when the plurality of sequentially arranged links are joined together. (providing steps are met – see figure 1)
17. The method of claim 16, wherein the second fluid flow passage is separate from the first fluid flow passage when the plurality of sequentially arranged links are joined together by being moved to a tensioned position. (plurality of passages 21 and 13A and 13B are tensioned via 22)
18. The method of claim 16, wherein the second fluid flow passage 1s substantially fluidly isolated from the first fluid flow passage when the plurality of sequentially arranged links are joined together by being moved to a tensioned position. (separate passages 21 are isolated from each other and the links 13A and 13B are tensioned via 22)

Allowable Subject Matter
Claims 9-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658